Vanguard LifeStrategy ® Funds Vanguard Managed Payout Distribution Focus Fund Vanguard Managed Payout Growth and Distribution Fund Vanguard Variable Insurance Fund Conservative Allocation Portfolio Vanguard Variable Insurance Fund Moderate Allocation Portfolio Supplement to the Prospectuses and Summary Prospectuses Important Changes to the Funds The boards of trustees of the Funds have approved a reallocation of a portion of each Funds bond exposure from domestic bonds to international bonds. This change will not affect a Funds overall allocation to bonds. The Funds are expected to implement these changes in the coming months. The Funds allocations to underlying bond funds will change as follows: Vanguard Total Vanguard Total Bond Market II International Bond Vanguard Fund Index Fund Index Fund LifeStrategy Income Fund Before 80.0%  After 64.0% 16.0% LifeStrategy Conservative Growth Fund Before 60.0%  After 48.0% 12.0% LifeStrategy Moderate Growth Fund Before 40.0%  After 32.0% 8.0% LifeStrategy Growth Fund Before 20.0%  After 16.0% 4.0% Managed Payout Distribution Focus Fund Before 15.3%  After 12.2% 3.1% Managed Payout Growth and Distribution Fund Before 10.2%  After 8.2% 2.0% Vanguard Variable Insurance Fund Before 60.0%  Conservative Allocation Portfolio After 48.0% 12.0% Vanguard Variable Insurance Fund Before 40.0%  Moderate Allocation Portfolio After 32.0% 8.0% (over, please) It is expected that the expense ratio for the LifeStrategy Income Fund will increase from 0.13% to 0.14% as a result of the changes. The expense ratios for the other Funds are expected to remain unchanged. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS TIB 022013
